Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of GAMCO Investors, Inc. and subsidiaries (“GAMCO”) of our reports dated March 8, 2013, relating to the consolidated financial statements of GAMCO and the effectiveness of GAMCO’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of GAMCO for the year ended December 31, 2012. We consent to the incorporation by reference in the following Registration Statements: 1) Registration Statement (Form S-3 No. 333-160802) of GAMCO Investors, Inc. and subsidiaries, 2) Registration Statement (Form S-3 No. 333-148046) of GAMCO Investors, Inc. and subsidiaries, 3) Registration Statement (Form S-3 No. 333-136428) of GAMCO Investors, Inc. and subsidiaries, 4) Registration Statement (Form S-8 No. 333-76748) pertaining to the 1999 Stock Award and Incentive Plan of GAMCO Investors, Inc. and subsidiaries. /s/Deloitte & Touche LLP New York, New York March 8, 2013
